Title: Christopher Clark to Thomas Jefferson, 2 November 1815
From: Clark, Christopher
To: Jefferson, Thomas


          
            Dear Sir,
            
                             Mount Prospect
                            2 of Novr 1815
          
          your favor of this morning was just now delivered by the servant I am glad to hear of your Return to Bedford and if convenient to you shall be glad to see you here on next sunday to dinner, this will give us the advantage of the early part of next week, and by which time the smoke will have probably disapated as so as to afford a fair View of the summit of the mountain
          I have discovered a much better situation to asertain the altitude of the sharp than the one we  Viewed and by the time you arrive will endeavour to have the Necessary poles  prepared for measurement according to your discription
          In coming up you will Remember to take the Right hand Road about two miles this side of the Otter Bridge that will  bring you streight here we shall be glad to see any accq acquaintance of yours that may accompany you
          Very Respectfully
          
            Dr Sir your mo ob st
            Christopher Clark
          
        